USCA11 Case: 21-10919         Date Filed: 01/03/2022   Page: 1 of 8




                                             [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-10919
                     Non-Argument Calendar
                     ____________________

RYAN ALEXANDER MAYS,
                                                Plaintiff-Appellant,
versus
WARDEN EVAN JOSEPH,
In his Individual and Official Capacities,


                                       Defendants-Appellees.
                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:19-cv-00215-JRH-BKE
                    ____________________
USCA11 Case: 21-10919         Date Filed: 01/03/2022    Page: 2 of 8




2                      Opinion of the Court                 21-10919


Before ROSENBAUM, GRANT, and MARCUS, Circuit Judges.
PER CURIAM:
       Ryan Mays appeals from the district court’s dismissal of his
amended complaint alleging violations of his civil rights under
42 U.S.C. §§ 1983 and 2000cc-1(a). Mays argues that Warden Evan
Joseph of the Richmond County Correctional Institute (“RCCI”)
violated his First Amendment and Religious Land Use and Institu-
tionalized Persons Act (“RLUIPA”) rights to express his religion
when he was prohibited from growing a goatee or his hair more
than three inches long pursuant to a Georgia Department of Cor-
rections (“GDOC”) grooming policy. After thorough review, we
affirm in part and vacate and remand in part.
       We review a district court ruling on a Rule 12(b)(6) motion
de novo. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). We
view the complaint in the light most favorable to the plaintiff and
accept all the plaintiff’s well-pleaded facts as true. Am. United Life
Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007). Further,
in pro se actions, the court construes the complaint more liberally
than it would for pleadings drafted by lawyers. Powell v. Lennon,
914 F.2d 1459, 1463 (11th Cir. 1990). To survive a motion to dis-
miss under Rule 12(b)(6), a complaint must allege sufficient facts to
state a facially plausible claim. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).
USCA11 Case: 21-10919            Date Filed: 01/03/2022         Page: 3 of 8




21-10919                  Opinion of the Court                               3

       To obtain reversal of a district court judgment that is based
on multiple, independent grounds, an appellant must convince us
that every stated ground for the judgment against him is incorrect.
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014). When an appellant fails to challenge properly on appeal one
of the grounds on which the district court based its judgment, he is
deemed to have abandoned any challenge of that ground, and it
follows that the judgment is due to be affirmed. Id. A notice of
appeal shall designate the judgment or order appealed from, but a
policy of liberal construction of a notice of appeal prevails in situa-
tions where the intent to appeal an unmentioned ruling is apparent
and the adverse party is not prejudiced by allowing the appellant
to raise that issue on appeal. C.A. May Marine Supply, Co. v.
Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981). 1
       We will not consider arguments not raised in the district
court and raised for the first time on appeal. Access Now, Inc. v.
Southwest Airlines, Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Fur-
ther, a claim for nominal damages can be waived if nominal dam-
ages are not sought as a remedy below. See Oliver v. Falla, 258
F.3d 1277, 1281-82 (11th Cir. 2001) (adopting the decisions from
other circuits and holding that plaintiffs may waive nominal dam-
ages); see also Walker v. Anderson Elec. Connectors, 944 F.2d 841,
845 (11th Cir. 1991) (explaining that a plaintiff could waive her right

1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
we adopted as binding precedent all Fifth Circuit decisions issued before Oc-
tober 1, 1981.
USCA11 Case: 21-10919         Date Filed: 01/03/2022     Page: 4 of 8




4                       Opinion of the Court                 21-10919

to nominal damages for a violation of her statutory rights if she fails
to request a charge on nominal damages in the district court).
       Congress enacted RLUIPA “in order to provide very broad
protection for religious liberty.” Holt v. Hobbs, 574 U.S. 352, 356
(2015) (quotations omitted). “To establish a prima facie case under
RLUIPA, the plaintiff must demonstrate that his engagement in re-
ligious exercise was substantially burdened by the law, regulation,
or practice he challenges.” Smith v. Owens, 848 F.3d 975, 979 (11th
Cir. 2017). A substantial burden arises when a prisoner is forced to
choose between violating his sincerely held religious beliefs or face
serious disciplinary action. See Holt, 574 U.S. at 369 (holding that
a prison grooming policy prohibiting a Muslim prisoner from
growing a 1/2-inch beard was a substantial burden on his religious
exercise). If the plaintiff succeeds in demonstrating a prima facie
case, the government must then demonstrate that the challenged
government action is in furtherance of a compelling governmental
interest and is the least restrictive means of furthering that compel-
ling governmental interest. Rich v. Sec’y, Fla. Dep’t of Corr., 716
F.3d 525, 532 (11th Cir. 2013); see also Sossamon v. Texas, 563 U.S.
277, 281 (2011).
       We’ve recently held that an incarcerated plaintiff may not
recover compensatory damages for mental or emotional injuries
absent any physical injuries. Hoever v. Marks, 993 F.3d 1353, 1359-
60 (11th Cir. 2021) (en banc). However, he may recover punitive
and nominal damages in the absence of physical injury. Id. at 1361-
62.
USCA11 Case: 21-10919         Date Filed: 01/03/2022     Page: 5 of 8




21-10919                Opinion of the Court                         5

       RLUIPA provides greater protection of religious expression
to prisoners than the First Amendment. See Burwell v. Hobby
Lobby Stores, Inc., 573 U.S. 682, 695-96 (2014). As a result, a
RLUIPA claim is wholly separate from a First Amendment claim
and RLUIPA is construed in favor of broad protection of religious
exercise. See id. In Burwell, the Supreme Court explained that
when it enacted RLUIPA, Congress deleted the reference to the
First Amendment to effectuate a complete separation from First
Amendment case law. Id. at 696.
        A state actor violates a prisoner’s First Amendment rights
under the Free Exercise Clause by imposing a substantial burden
on his practice of religion. Church of Scientology Flag Serv. Org.,
Inc. v. City of Clearwater, 2 F.3d 1514, 1549 (11th Cir. 1993). A
valid free exercise of religion claim must allege that the govern-
ment has impermissibly burdened the plaintiff’s sincerely held be-
liefs. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1294 (11th Cir. 2007).
In the prison context, a regulation burdening free exercise rights is
valid if it is reasonably related to legitimate penological interests.
Turner v. Safley, 482 U.S. 78, 89 (1987). We’ve held that grooming
policies serve a legitimate governmental interest in maintaining se-
curity in penological institutions. See Harris v. Chapman, 97 F.3d
499, 504 (11th Cir. 1996) (upholding a prison prohibition on long
hair and beards as furthering the compelling governmental interest
of maintaining security); Solomon v. Zant, 888 F.2d 1579, 1582
(11th Cir. 1989) (upholding a “no-beard” policy because the gov-
ernment had a legitimate penological interest in safety).
USCA11 Case: 21-10919            Date Filed: 01/03/2022        Page: 6 of 8




6                         Opinion of the Court                     21-10919

       Here, the district court did not err in dismissing Mays’s First
Amendment claims against Warden Joseph in his individual capac-
ity. Our Court has squarely held that grooming policies serve a
legitimate penological interest and are not violative of inmates’
First Amendment rights to religious expression. See Harris, 97 F.3d
at 504; Solomon, 888 F.2d at 1582. And Mays has not explained
why he believes the GDOC grooming policy is not related to the
legitimate governmental interest of penological safety. Accord-
ingly, Mays has failed to state a claim under which relief could be
granted and the district court did not err in dismissing the claim.
       Nor did the district court err in dismissing Mays’s First
Amendment and RLUIPA claims for monetary damages against Jo-
seph in his official capacity. The Eleventh Amendment prohibits
actions against state officials acting in their official capacity for
monetary damages in federal court. See Kentucky v. Graham, 473
U.S. 159, 169-70 (1985). Thus, Warden Joseph was entitled to dis-
missal of Mays’s First Amendment and RLUIPA claims for mone-
tary damages against him in his official capacity under the Eleventh
Amendment. See id. 2


2 Mays also argues in his brief that his Eighth Amendment rights were violated

because Warden Joseph exposed him to an unreasonable risk of serious harm
and/or deprived him of a basic human right to hygiene. However, he aban-
doned this argument on appeal because he did not appeal the order that dis-
missed his Eighth Amendment claim. See Sapuppo, 739 F.3d at 680. But even
if we were to liberally construe his notice of appeal to include that order,
Mays’s Eighth Amendment claim fails because he did not allege that he suf-
fered any risk of imminent danger of serious physical injury beyond skin
USCA11 Case: 21-10919             Date Filed: 01/03/2022         Page: 7 of 8




21-10919                   Opinion of the Court                                7

        However, the district court erred when it dismissed Mays’s
RLUIPA claim against Warden Joseph in his individual capacity. As
the record reflects, Joseph did not address the merits of Mays’s
RLUIPA claim in the district court. Instead, Joseph argued that
Mays could not recover monetary damages against him in his indi-
vidual capacity. However, our en banc Court recently held that a
plaintiff may recover punitive and nominal damages in the absence
of physical injury, Hoever, 993 F.3d at 1361-62, so long as he can
sufficiently show the government improperly burdened his reli-
gious rights. We recognize that Mays waived his right to seek nom-
inal damages -- when he was given the opportunity to amend his
complaint to seek nominal damages yet he failed to do so, see Oli-
ver, 258 F.3d at 1282 -- but the district court nevertheless recog-
nized that Mays sought punitive damages from Warden Joseph.
Because Mays requested punitive damages, the district court erred
in dismissing Mays’s RLUIPA claim against Warden Joseph in his
individual capacity on the ground that Mays could not recover
monetary damages.



irritation from shaving, which we’ve held is not an imminent danger. See
Daker v. Ward, 999 F.3d 1300, 1311-13 (11th Cir. 2021) (holding that cuts,
bruises, and burns inflicted by a razor while shaving do not rise to the level of
an imminent danger of serious harm). And to the extent Mays argues that his
access to the court was restricted because he was transferred to a new facility
where he received worse treatment in retaliation for filing his lawsuit, we will
not consider it because he never raised the issue in the district court. See Ac-
cess Now, 385 F.3d at 1331.
USCA11 Case: 21-10919         Date Filed: 01/03/2022    Page: 8 of 8




8                      Opinion of the Court                 21-10919

       Accordingly, we vacate and remand the district court’s order
dismissing Mays’s RLUIPA claim against Warden Joseph in his in-
dividual capacity so that the district court can reconsider the claim.
While Warden Joseph briefly mentioned, for the first time on ap-
peal, that the grooming policy was the least restrictive means of
furthering a compelling governmental interest, he provided no
case law or record cites to us in support of this conclusory state-
ment. On remand, the parties can fully address the merits of the
claim.
VACATED AND REMANDED IN PART; AFFIRMED IN PART.